                   Case 3:18-cv-06967-JD Document 48 Filed 05/20/19 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Zachary J. Farlow, et al.,                                   3:18-cv-06967
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   Ford Motor Company                              )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Rudy Gonzales                         , an active member in good standing of the bar of
 9    Texas                        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Christopher Moonan, et al.,                  in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Jeff Friedman                           an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      719 S. Shoreline                                    715 Hearst Avenue, Suite 202
14    Corpus Christi, Texas 78401                         Berkeley, CA 94710
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (361) 882-1612                                      (510) 725-3000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    361-882-3015                                        jefff@hbsslaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 08121700     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/20/19                                               Rudy Gonzales
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Rudy Gonzales                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                          co-co
27   designated in the application will constitute notice to the party.

28   Dated: May 22, 2019
                                                                                 XXXXX
                                                                                 XXXXXXXXXX
                                                           UNITED STATES DISTRICT/MAGISTRATE
                                                                           STRICT/MAGI
                                                                                 /MAGI       JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
